Title: To Thomas Jefferson from Edward Roche, 9 November 1804
From: Roche, Edward
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Wilmington November 9. 1804.
               
               I have not the pleasure to boast of being a Native American; but I can with truth say, that all my principles, habits and interests are purely American; and setting wealth aside (of which I cannot value myself in the possession) few men have more reason to be or can be more zealously attached to the true interests of our Country than myself; or repose a more generous confidence in your administration.
               
               At the age of fourteen years with the consent of my Parents, who had given me a more liberal education than their circumstances could well afford, and who could give me little more, I emigrated from the Kingdom of Ireland, and after having visited France, & Portugal, proceeded to Philadelphia, where on application to the orphans court I was bound an apprentice to a reputable Merchant; with whom I continued to serve until I was twenty one years old.
               After which period in consequence of the character I had established during my apprenticeship I had obtained sufficient Credit to commence business on my own account at New Castle in this State,—and was tolerably successful therein until the War broke out between this country & Great Britain.
               My first political principles, were induced by the writings of the venerable Patriots, who engaged in the Political controversies which preceeded that event, from the commencement of the disputes. I had began to imbibe the opinions and advocate the measures recommended by the Patriots of that time, from a full conviction of their truth & propriety—
               And in the very crisis which tried Mens Souls, I was on my way as a volunteer in the militia to join the Army under General Washington.
               After having served during the Winter of 1776 in that way In the succeeding Spring I was honored with the appointment in the Delaware Regiment, and continued to serve in that Regiment as Lieut & paymaster; until the fatal defeat of General Gates’s Army near Cambden in South Carolina, at which I became I prisoner to the Enemy & continued so until the conclusion of the War. And tho I cannot felicitate myself upon having performed any very brulliant Actions in the course of the contest for the Liberty and Independence of our Country, yet, I am conscious of having deservedly obtained the reputation of a good officer useful in the Field and in the Camp—
               On the establishment of Peace by a Sale of the Certificates (obtained from the Public for my Pay) at 2/6. in the pound, and the Sale of my right in 200 acres of Western Lands at half a Dollar p: acre, together with the Credit of my former character as a merchant I again commenced business in the Town of New Castle and with tolerable success. I had strong hopes of making an Establishment for an increasing Family, which I had sometime before began to form,
               But the attention of my Fellow Citizens (unsought for by me) was directed to me as a person in whose integrity & political Talents they could confide to represent them in a Convention then about to be called, for forming a new Constitution for the State of Delaware. I was thereupon elected, and with honest zeal & fidelity endeavored to perform the high duties & trusts which the confidence of the People, had committed to my charge.
               I was afterwards elected & served successively as a member of the House of Representatives, and as a member of the Senate of the said State. And I believe I might have continued to this time in that way to have been honored & confided in by my Fellow Citizens, but I found that the political pursuits in which I had been engaged, were incompatible with the attention & habits of business necessary to support & maintain a Family, or to form a Fund for their support. In short Sir, in pursuit of the Public Interest, I lost sight of my own. The small fruits of my former Industry were wasted, (but neither by Luxury or dissipation,) my mercantile habits which had been much injured by the War were in a great measure destroyed, and my mercantile connexions dissolved.—
               I was thenceforth oblidge to have recourse to my Pen, to obtain an honest livelihood. and in the business of a Notary Public & Conveyancer I have since then supported my Family, sedulously avoiding all Political altercations & engagements.
               I am now Sir upwards of Fifty years of age, Thirty five of which I have resided in America. I have a Wife and Six children to maintain. The most active & vigorous part of my Life has been devoted to the public service.
               My character I can confidently say is unspotted. my abilities to serve the Public are yet unimpaired. My Zeal for the Public Good tho some what chilled is not abated;
               And I should be proud to serve under your happy administration in a situation wherein I would be likely to obtain a just Equivalent for my time and services; and some remuneration for the exertions of my Youth.
               Such a situation on the removal of Allen McLane Esqr. from the Office of Collector of the Port of Wilmington (which it is reported here is about to take place) will have to be filled and I respectfully offer myself to your Consideration as a Candidate to fill the vacancy which may be occasioned by such removals
               To support my claims to your attention & favor (should it be thought necessary) I beleive I could procure in the usual way a Croud of Certificates, with the Signatures of my Fellow Citizens affixed; but at present I shall confine myself, to a few references for a confirmation or refutation of whatever I have herein advanced.—To David Hall Esqr at present Governor of the State of Delaware & formerly Colonel of the Delaware Regiments—To Joseph Anderson Esqr Senator of the United States, & formerly an officer in the Revoluy Army.—To Major Peter Jacquett, to Capt Caleb P. Bennet, I beg leave to refer for my character & situation previous to the War, and for my character & conduct as an officer during its continuance—To John Dickinson Esqr. with whom I have served in the Convention, and who has ever since honored me with an Intimacy—To Caesar A Rodney Esqr. with whom I have served in the Legislature and with whom I have frequently transacted business—for my Character as well in a public as private cupacity, and of my capability to perform the duties of the office in question, I can confidently refer you. To Thomas Lea, the President of the Bank of Delaware. To Joseph Tatnal Esqr. the former President of the said Bank, for my Character & conduct, my capacity & integrity as a Notary & Conveyancer, I respectfully refer you
               To neither of the above named Gentlemen have I either directly or indirectly mentioned the present application, or my wishes, nor to any other of my Fellow Citizens.
               Confidently relying on your discernments and willing to stand or fall in your opinion by the unprepared & unbiassed opinions of my Fellow Citizens, who have had opportunities of knowing me, I shall wait the result of this address.
               Should I be so fortunate as to find, that you are inclined to favor the present application, I shall persue such measures as may be deemed necessary to prove that any confidence with which I may be honored will not be improperly placed. 
               	I am Sir with high respect Your Friend & Fellow Citizen—
               
                  
                     Edw: Roche
                  
               
            